DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/08/2022. The amendments filed on
02/08/2022 have been entered. Accordingly, claims 1 and 3-20 remain pending, claims 1, 7, 13, 17, and 20 have been amended, claim 2 has been canceled, and claims 22-23 have been added.
Response to Arguments
Rejections made under 35 U.S.C. §112
In light of applicant’s amendments filed 02/28/2022, the rejections of claims 7 and 20 have been rendered moot and have been withdrawn.
.
Rejections made under 35 U.S.C. §103
Applicant’s arguments with respect to the subject matter of canceled claim(s) 2 now being incorporated into the amendments to the independent claims as filed 10/14/2021 but are moot because the new ground of rejection the arguments regarding reference Carter do not apply to new reference Mougenot or the new combination of the references being used in the current rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for generating a beam of focussed ultrasound signals” in claims 17-18 and 20;
“means for positioning the means for generating a focused beam”, “monitoring means/means for monitoring” in claims 17 and 19-20;
“means for locating the targeted zone”, “single monitoring means”, “means for performing a dynamic control of the focused beam” in claims 17 and 20; and
“means for measuring electrical activity of a heart” in claims 17 and 20.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: including paragraphs, but not limited to [0109] the single monitoring means appears to be a single MRI imaging system (paragraph numbers taken from the PG Pub for this application), [0154] where an imaging system appears to be the means for locating the targeted zone, [0183] the set of elements, such as elementary transducers appear to be the means for generating focused ultrasound signals, and [0190] the phased array appears to be the means for positioning the ultrasound array.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the phrase “a first compensation parameter is deduced for the respiratory movements of the heart” and “a second compensation parameter is deduced for the contraction movements of the heart to calculate the new position of the targeted zone” in lines 1-3, which renders the claim indefinite because it is unclear if the first compensation parameter and/or the second compensation parameter are meant to refer to the “compensation parameter” recited in claim 1, from which claim 22 is dependent, or if applicant meant to recite a separate and or different compensation parameter(s) than the singular second compensation parameter recited in claim 1. It is also unclear if the first compensation parameter is deduced for the respiratory movements…or if applicant meant to recite the first compensation parameter as being deduced from the respiratory movements. Similarly, it is also unclear if the second compensation parameter is deduced for the contraction movements of the heart, or if applicant meant to recite that the second compensation parameter is deduced from the contraction movements of the heart. It is also noted that it appears, although it is unclear, that applicant has constructed the language of the “to calculate the new position of the targeted zone” limitation to recite the intended use of the second compensation parameter. As the second parameter appears to be recited as being deduced only “to calculate the new position of the targeted zone”, and does not positively recite the active performing of the calculation of the new position of the targeted zone.
Claim 23 recites “a first threshold” and “measuring a tissue deformation to determine a measured tissue deformation and comparing the measured tissue deformation with a second threshold” in lines 1-8, which render the claim indefinite because it is unclear if the first threshold refers to/is the mechanical damage threshold recited in claim 1, from which claim 23 is dependent. It is also unclear if the measured tissue deformation in the immediate claim refers to the level of “deformation” being evaluated in comparison with the mechanical damage threshold as described in claim 1, or if applicant meant to recite a different deformation measurement other than that recited in claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20130184697, hereinafter "Han"), in view of Adam (US20060052695), further in view of Wang et. al. (US20030117136, hereafter “Wang”), and Azuma et al. (US20090270730, hereafter “Azuma”), and Mougenot et al. (“Three-Dimensional Spatial and Temporal Temperature Control With MR Thermometry-Guided Focused Ultrasound (MRgHIFU)”, hereafter “Mougenot).
Regarding claim 1, Han discloses a method for calibrating a focussed signal for a stimulation of a targeted zone of a heart (“methods for non-invasive treatment of cardiac arrhythmias within a heart...the site of origin of arrhythmia can be localized, determined or identified, and focused energy (for example, high-intensity focused ultrasound energy, radio frequency energy, microwave energy, and laser energy) can be delivered to the site of origin of the arrhythmia through a focused energy delivering device” [0014-0015]) the method comprising:
acquiring at least one frequency of an electrocardiogram of the heart (“the noninvasive mapping device 210 further includes an electrical activity calculation module 122 that is configured to calculate the electrical activity within the heart by solving an electrocardiogram inverse problem. More specifically, the electrical activity calculation module 122 receives digitized electrical potential signals 119 provided from the acquisition circuit 116 and data signals 117 representing the reconstructed three-dimensional anatomical torso and heart modes of the heart provided from the imaging device 118” [0028]);
acquiring at least one image of a region in which the targeted zone is located (“the noninvasive mapping device 210 further includes an imaging device 118, which is configured to perform an imaging scan to acquire image data representing three-dimensional images of the torso and heart of the human body 200” [0027]), said at least one image being acquired by a single MRI imaging system (“The imaging device 120 is configured to perform an image scan to acquire image data of the human body 200” [0021]) is displayed concurrently with electrical data acquired from the heart by an electrical signal acquisition device  (“The display device 150 is configured to display the calculated electrical activities together with the images of the heart and torso” [0023], “The electrical signal acquisition device 110 is configured to acquire electrical signals compensation parameter at the body surface of the human body 200… the electrical signals 112 may include electrical potentials originating from electrical activity generated within the heart 202 and conducted to the body surface through the torso and other body structures” [0019]“ the controller 130 can be configured to perform a first function of calculating electrical activities within the heart by solving an electrocardiogram inverse problem based at least in part on the acquired electrical signals 114 and data signals 121 representing the reconstructed three-dimensional anatomical models of the torso and heart” [0022], also see steps 3002-3004 in FIGs. 5-6),
generating a first beam of focussed ultrasound signals focussed on the targeted zone, said first beam being emitted by a phased array, said ultrasound signals being configured in phase to generate at least one pulse in a focussed zone within the targeted zone (“The focused energy delivering device 136 generates and emits focused energy 148 to the site of origin of the arrhythmia 204 of the heart 202 according to the planned pathway 135...the plurality of ultrasound transducer elements can be arranged to be a phased array manner, in which individual elements can be controlled to interfere adjacent elements to steer the focal point of the focused ultrasound energy” [0032]), said at least one pulse reaching a target site identified from the electrical activities of the heart (“the controller 130 can be configured to perform a first function of calculating electrical activities within the heart by solving an electrocardiogram inverse problem based at least in part on the acquired electrical signals 114 and data signals 121 representing the reconstructed three-dimensional anatomical models of the torso and heart. The controller 130 is further configured to perform a second function of determining or identifying the site of origin of cardiac arrhythmias based on the calculated electrical activities. With the identified site of origin of the arrhythmia, the controller 130 can send control signals 132 to direct the focused energy device 140 [at least one pulse] to generate and deliver focused energy to the at least one arrhythmia site” [0022], “The HIFU energy penetrates through the intervening tissues and structures and reaches the target sites within the heart” [0032], also see steps 3006-3014 in FIGs. 5-6) while the target site is being imaged (“during the process of focused energy delivery to the target site, various parameters including the temperature… lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature” [0016]), the at least one pulse having a changing amplitude and duration (“the imaging device 120 as described above (for example, MRI device) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated, and then real-time parameter adjustments can be made to the focused energy delivering device 140 to deliver optimized focused energy to the arrhythmia site. For example, when the arrhythmia site is determined to be under-treated, the intensity of the focused energy generated from the focused energy delivering device can be increased [changing], or the time duration for the focused energy delivery can be extended [changing]” [0024]); 
performing an active monitoring in real time of a temperature (“The imaging device 120 provides data signals 121 representing the reconstructed three-dimensional torso and heart models to the controller 130...for guiding the focused energy delivery during the arrhythmia ablation procedure...the imaging device 120 may be further configured to monitor a temperature of the target site in real-time [active]” [0021]) and of a tissue deformation in the focussed zone in response to at least one pulse of the first focussed beam by a single MRI system (“a variety of parameters at the target sites receiving focused energy can be monitored in real-time. In an embodiment, the imaging device 120 as described above (for example, MRI device [single system]) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated…the lesion level [amount of a tissue deformation] at the target site can be non-invasively monitored by, for example, a MRI device” [0024]), 
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024), wherein preforming the dynamic control (“an optimized focused energy pathway can be planned or edited by taking into consideration critical structures” [0041]) includes dynamic control ([0021] monitoring is done in real-time so that effective treatment is provided by reducing or avoiding over-treatment or under-treatment of site of origin of the arrhythmia through the real-time/dynamic feedback enabling the effective control of the treatment procedure) of a position of the focussed zone on a position of the targeted zone by a positioning system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to reconstruct the three-dimensional anatomical models of the torso and heart. Further in some embodiments, the position of the electrodes that are placed on the body surface of the human body can be determined by the image scan. Based on the three-dimensional torso and heart anatomical models, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and origin electrical activity site within the heart can be obtained” [0038] and “At block 3012, the site of origin of the arrhythmias is determined or identified [position in the target zone]. More specifically, a determination is made to ascertain the locations of the arrhythmia by comparing the calculated electrical activity throughout the three-dimensional volume of the heart with pre-obtained healthy heart electrical activity. By making the comparisons, the site of origin of the arrhythmia, for example, an abnormal electrical activity excitation site [a position of the focussed zone] or an abnormal electrical conduction path [a position of the focussed zone] in the heart, can be identified” [0040]); but does not explicitly disclose the imaging being in synchronisation with the at least one frequency acquired from the electrocardiogram of the heart by an imaging system, said ultrasound signals being configured in phase to generate at least one pulse in a focussed zone and said at least one pulse being synchronised with the frequency acquired from the electrocardiogram of the heart, the at least one pulse being configured such that said deformation of the tissue by the pulse is less than a destruction damage threshold by configuring the pulse to having predefined the amplitude and duration of said pulse, the contraction movements of the heart being measured by the positioning system in a reference frame linked to the phased array and wherein a compensation parameter is deduced from measurements of said displacements to calculate a new position of the targeted zone and control deflection of the first beam, said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone.
However, in the same field of endeavor, Adam teaches synchronizing the acquisition of at least one image of the heart with the heart signals and the transmission of the ultrasonic pulse with the acquired from the electrocardiogram of the heart (“In 302, the controller waits for the right phase in the cardiac cycle. Then (304) the heart is imaged, and, as outlined in FIG. 3, the image is used to convert the myocardial coordinates of the chosen spot to thoracic coordinates (306). In 308 a pulse of ultrasound energy is transmitted” [0144], “the imager is closely synchronized with the stimulating ultrasound, which may make it easier to detect the short-term mechanical response of the heart tissue to the ultrasound. It may also be possible to detect the motion of the heart wall due to the pressure of the ultrasound. In operation, the imager can detect the exact location of excitation (even if the aiming is not precise), for example, by detecting non-linear effects at the location. In addition, the imager can capture a development of mechanical response to the excitation, over a period of time, due to the action potential. Further, this detected response may be synchronized with a measurement of electrical activity from outside the body (e.g., using a high resolution ECG) … the mechanical response to the action potential is found automatically by using image analysis software to measure changes in wall thickness. When this measurement is synchronized to a local ECG, a delay in mechanical response is calculated” [0009] and the image may optionally be an MR image as in [0006]), said ultrasound signals being configured in phase to generate at least one pulse in a focussed zone within the targeted zone and said at least one pulse being synchronised with the at least one frequency acquired from the electrocardiogram of the heart (“the ultrasound waves are focused on more than one stimulation spot simultaneously, or nearly simultaneously relative to the speed of propagation of signals in the heart” [0008]), pre-defining the amplitude and duration of ultrasonic at least one pulse (“In 308 a pulse of ultrasound energy is transmitted. The power [defined as amplitude in [0127] and FIG. 2] and duration of the pulse are optionally chosen [pre-defined]” [0144], also see “A computer 24 controls the phase, amplitude, and timing [duration] of ultrasound waves emitted by the transducers in transducer array 12, using input [pre-defined] from the human operator, the imaging system, and the electrocardiograph” [0119]), in order for the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold ( “the range [predefined settings incorporating a destruction threshold] of ultrasound power levels is optionally chosen. This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [configured to be below] that the tissue could be damaged by heating or cavitation” [0128]), and 
the contraction movements of the heart being measured by the positioning system in a reference frame linked to the phased array ([0006], [0013], [0064], [0117] images showing the mechanical response of the heart, including systolic and diastolic left ventricular volume and ejection fraction, which is understood in the art to be contractile movements. The images are acquired from a MRI imaging system, or any other medical imaging system known to the art.) and wherein a compensation parameter is deduced from measurements of said displacements to calculate a new position of the targeted zone (“by first using a computer to calculate the phases and amplitudes of the transducers in the array [phased array], needed to focus ultrasound energy on the desired spot. In 114, a cine (moving) image is optionally made of the heart, in order to assess the mechanical response [compensation parameter] of the heart, if any, to the stimulation. Optionally, instead of storing the entire cine image, the image is processed to track only a limited set of points on the heart, sufficient to characterize the mechanical response of the heart, and only these results are stored” [0131]) and control deflection of the first beam ([0115] the ultrasound can generally be focused on any desired spot by adjusting the relative phases and amplitudes of the different transducers in the array, which then controls the deflection of the beam to the desired spot), said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone (“the cine imaging optionally begins before the stimulation is applied, and continues [automatically] while the stimulation is applied and for a given period afterwards. Even if the same transducers are used for imaging and stimulation, the cine imaging optionally begins before the stimulation, and is briefly interrupted while the transducers are used for stimulation, and resumed afterwards [automated process]. Optionally the cine image or a still image is precisely synchronized with the ultrasound stimulation, and is used to detect the short-term mechanical response of the heart tissue to the ultrasound stimulation, which may provide more information about the exact location of the ultrasound stimulation” [0131] and “the region for mapping is optionally chosen by the operator as a range of myocardial coordinates, defined in relation to the heart tissue, i.e. a given point on the heart has constant myocardial coordinates even while its absolute position [new position] is changing because the heart is beating.” [0128]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Han synchronizing the acquisition of at least one image of the heart with the heart signals and the transmission of the ultrasonic at least one pulse with the electrocardiogram of the heart, configuring ultrasound signals to be in phase to generate at least one pulse in a focussed zone within the targeted zone, and said at least one pulse being synchronised with the frequency acquired from the electrocardiogram of the heart, pre-defining the amplitude and duration of ultrasonic at least one pulse so that the ultrasonic transmission settings are configured such that the resultant tissue deformation is less than a destruction threshold, the contraction movements of the heart being measured by the positioning system in a reference frame linked to the phased array and wherein a compensation parameter is deduced from measurements of said displacements to calculate a new position of the targeted zone and control deflection of the first beam, said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone as taught by Adam in order to provide for a method that is able to properly focusing the energy the desired region of the heart for mapping being optionally chosen by the operator as a given point on the heart has constant myocardial coordinates even while its absolute position is updated because the heart is beating. Thereby, the user may avoid causing serious damage to the patient’s heart, which could result by not properly focusing the energy by first identifying regions which are more susceptible than normal, or less susceptible than normal, to producing extra action potentials ([0127]-[0128] & [0144] of Adam). 
Modified Han in view of Adam does not explicitly disclose the measured displacements as disclosed by Adam as being linked to respiratory movements of the heart and contraction movements of the heart.
However, in the same field of endeavor, Wang discloses obtaining displacement measurements by respiratory movements of the heart and contraction movements of the heart (See FIG, 8, step 808, “The displacement vector from the k-space phase data is then determined (step 808). The rotation angle, scaling factors, and displacement vector of general motion of a heart is determined as follows. Let x be the position vector (x, y, Z).sup.T, D.sub.r the displacement vector associated with respiration, and the dilation/contraction along the xyz axis as a.sub.x, a.sub.y, a.sub.z. The respiratory motion component can be expressed in a matrix form: 10 x'=(axO000ay000az)(x-Dr) Cr(x-Dr)(7)... Cardiac motion can be expressed conveniently in a coordinate system XYZ, with Z the long axis of the heart and XZ in the septum plane. The transformation from the xyz coordinate system to the XYZ coordinate system consists of 1) rotating about the x-axis until the z-axis becomes the Z-axis and 2) rotating about the Z-axis until the x-axis gets to the septum (XZ) plane.”; “Respiratory and coronary motion detection obtained with the method of the present invention...using a 1.5T MR system... The coronary motion was sampled immediately after arrival of the ECG signal” [0090]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Han the displacement measurements being obtained by both respiratory movements of the heart and contraction movements of the heart as taught by Wang in order to detect the respiratory motion of the heart directly and identify the optimal delay time and the rest period within the cardiac cycle and to minimize both respiratory and cardiac motion artifacts ([0093] of Wang), when considering the calculation of the displacement measurement in Wang, as it is understood in the art that while a motion resulting from a heart is more complicated in a moving way than that resulting from a respiration, the motion resulting from the heart can be assumed to be a motion in one direction because it moves so as to be propagated, making the heart an origin thereof in order to detect and calculate a displacement parameter (see [0034] of Azuma).
Modified Han discloses the delivery duration of the at least one pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045]), but does not explicitly disclose the delivery duration of the at least one pulse being configured such that said deformation is less than a mechanical damage threshold. 
However, in the same field of endeavor, Mougenot teaches the delivery duration of the at least one pulse being configured such that said deformation is less than a mechanical damage threshold (page 606, right column, fourth paragraph the acoustical power was limited in order to stay below the cavitation/mechanical damage threshold).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Han and Adam with the delivery duration of the at least one pulse being configured such that said deformation is less than a mechanical damage threshold as taught by Mougenot in order to avoid sonication with a very high power intensity that could potentially producing cavitation effects (page 606, right column, fourth paragraph of Mougenot).
Regarding claim 4, modified Han, in view of Vitek, substantially discloses all the limitations of the claimed invention, specifically, Han discloses individually controllable transducer elements in a phased array (“the plurality of ultrasound transducer elements can be arranged to be a phased array manner, in which individual elements can be controlled to interfere adjacent elements to steer the focal point of the focused ultrasound energy” [0032]); and, specifically, Vitek discloses wherein performing the dynamic control includes dynamic control ([0005] the MRI is used during the treatment with the ultrasonic beam pulses, [0063] so that the processor can identify where in the MR image the tissue displacement exceeds a specified threshold which allows for an acoustic window of the rib cage to be identified for the subsequent therapeutic-level sonications so the transducer array can be effectively controlled to minimize the acoustic energy delivered to the ribs so as to avoid damage to the ribs) of the deactivation and the activation of the elements of the phased array as a function of a calculation of each phase parameter applied to each of the signals (“Once the rib locations have been identified based on the information from reflected low-energy ultrasound, high-energy ultrasound pulses may be focused into the target tissue behind the rib cage along a path that substantially avoids the ribs and, thus, causes little or no damage to the ribs. This can be accomplished, for example, by turning off [deactivation] the transducer elements that are positioned directly in front of the ribs; turning off [deactivation] (or reducing the amplitude of) transducer elements whose waves are prevented, by interjacent ribs, from reaching the target; iteratively identifying elements to be turned off based on measured or simulated acoustic fields at the rib cage and/or target; using holographic techniques to construct an acoustic beam that has minimal intensity at the ribs; or a combination of the preceding beam forming methods” [0047]).
Regarding claim 5, modified Han substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein data acquired by the single MRI imaging system are utilized to deduce the tissue deformation (“various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring, ultrasound device for tissue elasticity monitoring)” [0016]) and the temperature resulting therefrom (“during the process of focused energy [beam] delivery [inducing measured monitored parameters] to the target site” [0016], “the focused energy [focused into a beam] delivering device 136 may include a plurality of ultrasound transducer elements (for example, piezoelectric element) for producing ultrasound waves” [0033]), and specifically, Adam discloses monitoring with the imaging system the responses (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated. This is done, for example, in order to observe the local or global mechanical response of the heart to the stimulation, or to focus the ultrasound energy on the correct spot” [0006]).
Regarding claim 6, modified Han substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein a comparison of a position of the focussed zone determined by the single MRI imaging system (“the MRI device 131 provides temperature information 144 [of the focussed zone] to the temperature analyzing module 138. The temperature analyzing module 138 may compare the measured temperature 144 with predefined temperature criteria (for example, a temperature threshold)” [0034]) and a position of the targeted zone determined by a positioning system (“the pathway planning module 134 can be configured to determine an energy focal area for the focused energy. In an embodiment, the planned pathway is a virtual ultrasound energy pathway” [0031]) generates at least one data for planning the arrangement of the ultrasound energy (“the controller 130 may be configured to plan an optimal pathway for delivering the focused energy” [0023] and “The imaging device 131 provides data signals 133 representing the three-dimensional anatomical torso and heart models to the pathway planning module 134. The pathway planning module 134 further receives data signals 127 indicating the site of origin of the arrhythmias and provided from the arrhythmia site analyzing module 124 shown in FIG. 2. The pathway planning module 134 then plans or determines a pathway based on the reconstructed three-dimensional torso and heart anatomical models 133 and the identified locations of the site of origin of the arrhythmia 127” [0031]), and specifically, Adam discloses image comparison (“images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation. In some embodiments of the invention, the ultrasound power flux focused on a given spot in the heart is controlled to within 10%, taking into account errors in the powers and phases of the transducers, and uncertainties in the amount” [0137]) for calibrating elements of the phased array so as to make a position of the focussed zone correspond with the position of the targeted zone (“This coordinate transformation algorithm can be verified for human hearts in general, and perhaps some free parameters are calibrated for individual patients. This verification and calibration is done by locating spots on the heart (other than the landmarks) on the image, and seeing whether their location is correctly predicted by the algorithm” [0140]).
Regarding claim 7, modified Han substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein the positioning system is*:
the single MRI imaging system (“the focused energy delivery is guided using an imaging device such as an MRI device” [0016]) the position of the focussed zone and the position of the targeted zone being calculated from image processing (“The method includes acquiring body surface electrical signals at locations on a body surface of a living being from electrodes placed on locations of the body surface, reconstructing three-dimensional heart and torso anatomical models of the living being from an imaging scan” [abstract])).
*the limitation has been interpreted in the alternative, requiring the positioning system to be the single MRI device, or requiring the positioning system to be a positioning system comprising at least one emitter emitting ultrasound waves and a plurality of ultrasound sensors for detecting reflected waves.
Regarding claim 8, modified Han substantially discloses all the limitations of the claimed invention, specifically; discloses Han discloses further comprising performing at least one measurement selected from the group consisting of:
a level of cavitation in or near to the focussed zone in response to the at least one pulse of the first beam (“The delivered HIFU energy creates a temperature increase at the target arrhythmia site and results in the ablation of the arrhythmias through thermal effects or cavitation effects. In other embodiments, radio frequency energy, microwave energy, and laser energy can be used for the ablation of the arrhythmias. In some embodiments, the focused energy delivery can be guided by an imaging device such as an MRI device or a CT device” [0041] and “instead of monitoring the temperature at the target site, other parameters including, but not limited to, RF current field distribution, lesion level, and tissue elasticity [indicative of the level of cavitation] at the target site can be non-invasively monitored [measured] in real-time to make online adjustments to the focused energy delivering device 140, such that better treatment to the cardiac arrhythmias can be achieved” [0043]).
Regarding claim 9, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses further comprising performing a calibration of a signal generated (“images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation” [0137]) in the focussed zone (“the ultrasound power flux focused on a given spot in the heart is controlled to within 10%, taking into account errors in the powers and phases of the transducers, and uncertainties in the amount of power that is absorbed between the transducers and the focused spot” [0137]) by defining parameters comprising at least one level of the amplitude and duration of a pulse (“In 308 a pulse of ultrasound energy is transmitted. The power [defined as amplitude in [0127] and FIG. 2] and duration of the pulse are optionally chosen [pre-defined]” [0144], also see “A computer 24 controls the phase, amplitude, and timing [duration] of ultrasound waves emitted by the transducers in transducer array 12, using input [pre-defined] from the human operator, the imaging system, and the electrocardiograph” [0119]) as a function of at least one data (“At 206, the values of the parameters are used to calculate the thoracic coordinates of the desired spot, whose location is defined in myocardial coordinates, according to a algorithm worked out in advance. The algorithm is based on a mathematical model of where each point on the heart is located as a function of the different parameters, for example the state of expansion of each chamber. This coordinate transformation algorithm can be verified for human hearts in general, and perhaps some free parameters are calibrated for individual patients” [0140]) selected from the group consisting of:
an electrical activity set point in the focussed zone (“This verification and calibration is done by locating spots on the heart (other than the landmarks) on the image, and seeing whether their location is correctly predicted by the algorithm” [0140]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Han to incorporate the calibration processes of Adam in order to determine the optimal level of ultrasound power to be delivered to the target area ([0132] of Adam).
Regarding claim 10, Han, in view of Adam and Mougenot, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses wherein the electrical activity is correlated with measurements of tissue deformations (“In addition (314), an ultrasound stimulation sequence is optionally performed to verify that the destruction of tissue at that spot has the expected effect on electrical propagation paths. One well known reason for destroying cardiac tissue, possibly even healthy tissue, is to prevent propagation of action potentials on undesired paths. If the imaging and stimulation test reveal that the goal was accomplished (316)” [0144]) in the targeted zone obtained by the single MRI imaging system (“the electrocardiograph, and/or the imaging system, is used to measure the strength and regularity of the heartbeat…In 310, the heart is imaged again” [0143-0144]), said correlation making it possible to determine an indicator of mechanical-electrical activity of a cardiac tissue of the targeted zone (“the image is examined (312) to verify the destruction of tissue at the intended spot” [0144], also see [0122]-[0125] which discloses an image map generated in order to classify tissue as healthy or pathological according to one or more of several criteria including magnitude and delay of mechanical response to action potential/ mechanical-electrical activity and that [0126]-[0127] the map identifies regions/targeted zones of the heart which are more susceptible than normal, or less susceptible than normal, to producing extra action potentials (beyond those associated with the regular heartbeat) when stimulated by ultrasound).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Han to incorporate to correlate the electrical activity with measurements of tissue deformations of Adam to verify that the application of ultrasonic energy to tissue located at that spot has the expected effect on electrical propagation paths ([0144] of Adam).
Regarding claim 11, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses further comprising calibrating (“The amount of absorption may be estimated by using known values for absorption lengths of ultrasound at the frequency used, in different types of tissue…images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation” [0137]) the focussed signal (“a first sequence of timed localized pulses of ultrasound energy to the heart” [0044]), the focussed signal comprising a plurality of pulses including the at least one pulse (“Selected spatial and temporal sequences of stimulation are tested or modeled, using ultrasound pulses focused on the desired locations, at the desired times in the cardiac cycle, as determined by the electrocardiograph” [0143]), each pulse of the plurality of pulses having a respective first duration (“The power and duration of the pulse are optionally chosen” [0144]) and amplitude, said focussed signal being applied for a duration in the targeted zone (“the ultrasound power can be applied to the spot at a phase in the cardiac cycle” [0144]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Han to incorporate the calibration processes of Adam in order to determine the optimal level of ultrasound power to be delivered to the target area ([0132] of Adam).
Regarding claim 12, modified Han, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses wherein the steps of the method are carried out in different targeted zones of the heart (“the controller is operative to make a map of the heart, using data from the imaging system, showing the mechanical response of the heart at one or more locations to ultrasound energy transmitted to one or more locations” [0058]), the method further comprising, after the application of a beam of focussed signals:
a reading of different values representing either tissue deformations of each targeted zone or electrical levels measured near to or in each targeted zone (“the cine image or a still image is precisely synchronized with the ultrasound stimulation, and is used to detect the short-term mechanical response of the heart tissue to the ultrasound stimulation, which may provide more information about the exact location of the ultrasound stimulation…At 116, the controller examines data, for example from an electrocardiograph, to determine whether the ultrasound stimulation induced an action potential [electrical levels], beyond the action potential that already existed as part of the natural cardiac cycle. The electrocardiograph provides some information about the spatial distribution of action potentials, as well as their amplitude and time dependence” [0131-0132] and “If an extra action potential was seen, then the data is examined [read] to see whether the action potential is propagating, and how it propagates (126). This information is recorded (128), and (130) any mechanical response [deformation] is assessed (based on the cine image made in 114, for example), and recorded. Optionally, image processing software is used to assign one or more quantitative values to characterize the mechanical response” [0134]);
a reading of times of electrical responses (“data on the induced action potentials [electrical responses]from the electrocardiograph, and/or imaging data on the mechanical response to ultrasound stimulation, are used to control the power level of the ultrasound transducers using feedback in real time” [0139]) of each targeted zone ( “FIG. 3 is a flowchart showing how the controller analyzes the data from the imaging system and calculates the location (relative to the transducers) of the spot [targeted zone] on the heart where the ultrasound energy is to be focused” [0140);
a calibration for each targeted zone of each signal of the beam of focussed signals (“images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation. In some embodiments of the invention, the ultrasound power flux focused on a given spot in the heart is controlled to within 10%, taking into account errors in the powers and phases of the transducers, and uncertainties in the amount of power that is absorbed between the transducers and the focused spot” [0137]), each signal of the beam of focussed signals being configured with each other signal of the beam of focussed signals with a time delay dependent (“Once a map has been made of the sensitivity of the cardiac tissue to stimulation, or of other properties such as delay time of action potentials or refractory time, the information is optionally used to develop and optimize sequences of cardiac stimulation for pacemaking. Selected spatial and temporal sequences of stimulation are tested or modeled, using ultrasound pulses focused on the desired locations, at the desired times in the cardiac cycle, as determined by the electrocardiograph.” [0143]) on the respective readings of the response times (“Time delay after ultrasound energy is applied, before action potential appears [dependent thereon]” [0124]) of electrical responses or deformations of each targeted zone (“Magnitude and delay of mechanical response [deformation] to action potential” [0126]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Han to incorporate the carrying out the method steps in different targeted zones of the heart of Adam in order to locate in the image key landmarks on the heart in for the calculation of the values for a finite set of parameters which substantially characterize the mechanical state of the heart ([0140] of Adam).
Regarding claim 20, modified Han substantially discloses all the limitations of the claimed invention, specifically, Han discloses a means for locating the targeted zone (“The arrhythmia site analyzing module 124 is coupled to receive data signals 123 representing the calculated electrical activity provided from the electrical activity calculation module 122. The arrhythmia site analyzing module 124 also receives data signals 125 representing healthy heart electrical activity as a reference. The arrhythmia site analyzing module 124 then compares the calculated electrical activity with the healthy heart electrical activity to determine or identify the site of origin of the arrhythmia” [0029] and124 in FIG. 2) coupled (via 117, 122) to a means for positioning (118) the means for generating a focussed beam (“a focused energy delivering device 136” [0032], 136 in FIG. 3), 
a single monitoring means capable of following in real time a temperature and a tissue deformation in the targeted zone (“during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016], “At the target sites, the HIFU energy causes a local temperature increase, resulting in coagulation necrosis of the targeted sites without damaging the surrounding normal tissues or structures” [0032], and “the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site… the imaging device 131 can be further configured to perform a particular image scan to obtain temperature information of the target site 204 receiving the focused energy” [0033-0034]), said monitoring means taking measurements in time with the electrical activity of the heart (“In the finite element model of the heart, the electrical activity sources within the heart can be equivalently assigned as a single dipole, two dipoles, or multiple dipoles. In addition, the imaging device 118 is further configured to determine [take measurements] the locations of the plurality of electrodes 113 through the image scan…The imaging device 118 still can be configured to generate and emit a focused magnetic field at the heart to stimulate electrical activity in the heart. By doing so, the treatment effect of the arrhythmia can be assessed by calculation of stimulation electrical activity within the heart” [0027]) and being a single MRI imaging system (“Examples of types of such imaging device 118 that may be used in various embodiments of the present disclosure include…magnetic resonance imaging (MRI)” [0027]); 
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024); 
the delivery duration of the pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045]);
wherein the system is configured to implement the steps of the process of claim 1 (“methods for non-invasive treatment of cardiac arrhythmias within a heart...the site of origin of arrhythmia can be localized, determined or identified, and focused energy (for example, high-intensity focused ultrasound energy, radio frequency energy, microwave energy, and laser energy) can be delivered to the site of origin of the arrhythmia through a focused energy delivering device” [0014-0015]), and specifically, 
Adam discloses an ultrasound cardiac stimulation system comprising (“an ultrasound cardiac stimulation system comprising” [abstract]):
a means for measuring electrical activity representing data of a heart to acquire an electrocardiogram (“A heart 10 is shown in a cross-section of a patient's chest 12. A phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 in the wall of the heart, stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20” [0115], The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]);
a means for generating a beam of focussed ultrasound signals in a targeted zone synchronised with a first selected time of the electrocardiogram (“The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]), said beam of focussed ultrasound signals being calibrated so as to generate an electrical stimulation in a zone of the heart (“absorption may be measured by using data from the imaging system, if it is an ultrasound imaging system, or by detecting stimulating ultrasound waves reflected back to the transducers. For example, images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation” [0137] and also see “a calibration mode of the controller, wherein the controller, when it is in the calibration mode, calibrates the ultrasound power transmitted to the heart by the ultrasound array, by comparing a physiological response induced by the ultrasound array to a physiological response induced by the catheter” [claim 136]), “stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20” [0013], and  “the first data set and the second data set comprise data from the electrocardiogram” [0045]) and said means for locating the targeted zone being synchronised with the means for generating a beam of focussed signals (“the imager is closely synchronized with the stimulating ultrasound” [0009]);
a means for locating the targeted zone (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated” [0006], “The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]), coupled to a means for positioning the means for generating a focussed beam (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated. This is done, for example, in order to observe the local or global mechanical response of the heart to the stimulation, or to focus the ultrasound energy on the correct spot” [0006]) so as to control said beam of focussed ultrasound signals in the targeted zone (“The analysis may be automatic or manual, for example. The imager is also aimed at the particular location and/or at a location where an effect of the excitation is expected and/or is desired to be studied” [0009]), said means for locating the targeted zone being synchronized with the means for generating a beam of focussed ultrasound signals (“In 114, a cine (moving) image is optionally made of the heart [acquired by the means for locating the targeted zone], in order to assess the mechanical response of the heart…the cine image or a still image is precisely synchronized with the ultrasound stimulation, and is used to detect the short-term mechanical response of the heart tissue to the ultrasound stimulation, which may provide more information about the exact location of the ultrasound stimulation” [0131]);
a monitoring means taking measurements in synchronisation with the rhythm of the electrocardiogram (“the analysis of the detected response and the ECG may be manual or automatic. For example, the mechanical response to the action potential is found automatically by using image analysis software to measure changes in wall thickness. When this measurement [taking the monitoring scan] is synchronized to a local ECG, a delay in mechanical response is calculated.” [0009]) and being a single MRI imaging system (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated… a Magnetic Resonance Imaging system, or any imaging system known to the art may be used” [0006]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Han to incorporate the corresponding structure for measuring electrical activity representing data of a heart to acquire an electrocardiogram, generating a beam of focussed ultrasound signals in a targeted zone synchronised with a first selected time of the electrocardiogram, locating the targeted zone, and for taking measurements in synchronisation with the rhythm of the electrocardiogram of Adam in order to make it easier to detect the short-term mechanical response of the heart tissue to the stimulating ultrasound by evaluating the synchronized measurement of electrical activity from the ECG so that the actual excitation signal location eliciting a response can be marked on an anatomical map ([0009] of Adam).
Regarding claim 22, modified Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses wherein a second compensation parameter is deduced for the contraction movements of the heart to calculate the new position of the targeted zone (see as cited above in [0131] which provides discussion for determining displacements due to mechanical movements of the heart which are understood in the art to refer to contractions of the heart and are therefore interpreted accordingly); and specifically, Wang discloses wherein a first compensation parameter is deduced for the respiratory movements of the heart ([0075] a displacement measurement of respiratory motion is estimated using the Ahn and Cho method.).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Han with the first compensation parameter being deduced for the respiratory movements of the heart as taught by Wang in order to determine the component of cardiac motion which is affected by/due to respiratory motion of cardiac motion in order to identify the optimal delay time and the rest period within the cardiac cycle by replacing the ECG signal for triggering data acquisition and can provide the optimal data sampling window to minimize both respiratory and cardiac motion artifacts ([0091], [0093] of Wang).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Adam, Wang, Azuma, and Mougenot, as applied to claim 1 above, further in view of Vitek et al. (US20130150756, hereafter “Vitek”).
Regarding claim 3, modified Han substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising: determining by the single MRI imaging system an image of a transcostal wall projected in an image plane of the phased array by taking into consideration a position and an orientation of the phased array,  and a deactivation of elements of the phased array in accordance with a position of said elements with regard to a position of the projected image of the transcostal wall.
However, in the same field of endeavor, Vitek discloses further comprising:
determining by the single MRI imaging system an image of a transcostal wall projected in an image plane of the phased array (“the rib locations are determined from a three-dimensional model of the rib cage that is constructed based on a series of tomographic image slices. The images may be obtained using any of a variety of tomographic imaging modalities, including, e.g., MRI [imaging system]… build volumetric image data from "oblique" image slices taken at different positions along the ribs with different orientations, i.e., image slices "tailored" to the geometry of the rib cage.” [0068], “the multiple ultrasound foci are generated by multiple sub-arrays of a phased-array ultrasound transducer [imaging system].” [0013] and “referring to FIG. 2, the phased-array transducer matrix 210 transmits low-power ultrasound waves to the estimated zone of the ribs 220, 230, and 240 and receives the waves reflected therefrom…the transmit and receive regions of the transducer array may be configured in different patterns and shapes” [0044]) by taking into consideration a position and an orientation of the phased array (“the controller 130 may control [takes into consideration] the relative phases and amplitudes of the signals driving the transducer elements 120. By shifting the phases between the transducer elements 120, a focal distance 160 (i.e., the distance from the transducer 110 to the center of the focal zone 170), and the size, shape, and lateral position [dependent on the position and orientation of the phased array] of the focal zone 170 may be adjusted. By changing the relative phase settings [orientation and position] in time, the array matrix can be used to provide a two- or three-dimensional scan and, thus, to obtain more detailed information about the target at the focal zone” [0043]); and
a deactivation of elements of the phased array in accordance with a position of said elements with regard to a position of the projected image of the transcostal wall (“Once the rib locations have been identified based on the information from reflected low-energy ultrasound, high-energy ultrasound pulses may be focused into the target tissue behind the rib cage along a path that substantially avoids the ribs and, thus, causes little or no damage to the ribs. This can be accomplished, for example, by turning off [deactivation] the transducer elements that are positioned directly in front of the ribs; turning off [deactivation] (or reducing the amplitude of) transducer elements whose waves are prevented, by interjacent ribs, from reaching the target; iteratively identifying elements to be turned off based on measured or simulated acoustic fields at the rib cage and/or target; using holographic techniques to construct an acoustic beam that has minimal intensity at the ribs; or a combination of the preceding beam forming methods” [0047]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Han with using the single MRI imaging system to determine an image of a transcostal wall projected in an image plane of the phased array by taking into consideration a position and an orientation of the phased array,  and  also the deactivation of elements of the phased array in accordance with a position of said elements with regard to a position of the projected image of the transcostal wall as taught by Vitek in order to provide identified rib locations to avoid rib damage and treat the tissue more efficiently and to configure the transducer power sufficiently to not cause tissue and rib damage, thereby improving the focus quality and accuracy of the focus position prior to sonicating the visceral tissues at therapeutic ultrasound levels ([0066] & [0044] of Vitek).
Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Wang and Azuma, further in view of Han and Mougenot.
Regarding claim 13, Adam discloses a method comprising: a method for electrical stimulation of a targeted zone of (“A heart 10 is shown in a cross-section of a patient's chest 12. A phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 [zone] in the wall of the heart, stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20. By adjusting the relative phases and amplitudes of the different transducers in the array, the ultrasound can generally be focused on any desired spot 18. Alternatively, any other method of focusing ultrasound known to the art is used to focus the ultrasound waves on spot 18” [0115]) the heart by generating a beam of focussed ultrasound pulses (“stimulating cardiac tissue, or any other excitable tissue such as muscles and nerves, using ultrasound” [0005]), the method comprising:
acquiring at least one frequency of an electrocardiogram of the heart (“the electrocardiograph, and/or the imaging system, is used to measure the strength and regularity of the heartbeat, to assess the efficacy of a given sequence for pacemaking, and the sequence is compared to other sequences” [0143]);
determining at least one position of the targeted zone in the heart (“the location and orientation of the heart, or a particular point on the heart, are tracked in real time while ultrasound is used to stimulate the heart. Such tracking makes it possible to repeatedly focus ultrasound on the same spot in the heart, or to successively focus ultrasound on two or more spots with known relative positions” [0007]);
generating the beam by a phased array of focussed ultrasound pulses (“ultrasound waves are focused on one small spot in the heart, to stimulate the tissue, and the response to stimulation is observed. This stimulation spot can be deep inside the myocardium, as well as on the exterior or interior surface of the heart. Optionally, after a period of time, the ultrasound waves are focused on a different stimulation spot. Alternatively or additionally, the ultrasound waves are focused on more than one stimulation spot simultaneously, or nearly simultaneously relative to the speed of propagation of signals in the heart” [0008], and see [0115] cited above) synchronised with a rhythm of the electrocardiogram (“The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information) or using an analysis of a series of images” [0009]) of which:
an amplitude of the pulses is configured such that an acoustic pressure applied in the focussed zone is comprised in a first range of pressures of 2-12 MPa (“Focused spots [focussed zone] with dimensions greater or smaller than these values, for example 0.5 mm to 4 mm in diameter and 2 mm to 10 mm in length, are also optionally used. Peak acoustic pressures are typically 2 to 4 MPa [in the focussed zone]” [0115]);
a duration of the pulses is comprised in a first range of durations optimally chosen (“In 308 a pulse of ultrasound energy is transmitted. The power and duration of the pulse are optionally chosen so that it destroys a small amount of tissue, but not enough to do serious damage to the heart if the energy was not focused in exactly the right spot” [0144]);
a duration of application of the focussed beam being longer than 50 μs (“pulse lengths are typically 1 to 10 milliseconds long” [0115]);
a duration of the pulses is comprised in a first range of durations of 50 μs -50 ms (“pulse lengths are typically 1 to 10 milliseconds long” [0115]);
controlling (“The steps shown in the flowchart in FIG. 2 are optionally performed by a controller, for example a computer with an interface to the human operator” [0128]) a position of a focussed zone of the beam on the position of the targeted zone calculated in real time (“the image processing software determines the position of one or more locations on the heart in real time during a cardiac cycle” [0066]) by a positioning system (“In 102 and 104, the myocardial coordinates of the spot to be stimulated are set at the first point on the grid to be mapped, and the power is set at the bottom of the range. In 105, the controller waits for the desired phase in the cardiac cycle, using electrocardiograph data, for example, to determine at what time the desired phase occurs. In 106, a quick image, which need not have high resolution, is made of the heart, in order to locate the absolute position (relative to the transducers) of the spot to be stimulated. Making an error in location of the focused spot is potentially dangerous, since a high power ultrasound pulse intended for an insensitive spot could be focused by mistake on a very sensitive area and induce fibrillation. In 108 and 110, the image made in 106 is used to determine the orientation and location of the heart, and this information is used to convert the myocardial coordinates of the point being stimulated to thoracic coordinates, defined relative to the chest cavity (and hence to the transducers, which are optionally pressed against the outside of the chest)” [0129] and “In 112, the stimulating ultrasound energy is focused on the desired spot on the heart. As described above in the description of FIG. 1, this is optionally done by first using a computer to calculate the phases and amplitudes of the transducers in the array, needed to focus ultrasound energy on the desired spot. In 114, a cine (moving) image is optionally made of the heart, in order to assess the mechanical response of the heart, if any, to the stimulation. Optionally, instead of storing the entire cine image, the image is processed to track only a limited set of points on the heart, sufficient to characterize the mechanical response of the heart, and only these results are stored. If the imaging system does not use the transducers used for stimulation, then the cine imaging optionally begins before the stimulation is applied, and continues while the stimulation is applied and for a given period afterwards” [0131]), the contraction movements of the heart being measured by the positioning system in a reference frame linked to the phased array ([0006], [0013], [0064], [0117] images showing the mechanical response of the heart, including systolic and diastolic left ventricular volume and ejection fraction, which is understood in the art to be contractile movements. The images are acquired from the MRI imaging system, or any other medical imaging system known to the art.) and wherein a compensation parameter is deduced from measurements of said displacements to calculate a new position of the targeted zone (“by first using a computer to calculate the phases and amplitudes of the transducers in the array [phased array], needed to focus ultrasound energy on the desired spot. In 114, a cine (moving) image is optionally made of the heart, in order to assess the mechanical response [compensation parameter] of the heart, if any, to the stimulation. Optionally, instead of storing the entire cine image, the image is processed to track only a limited set of points on the heart, sufficient to characterize the mechanical response of the heart, and only these results are stored” [0131]) and control deflection of the first beam ([0115] the ultrasound can generally be focused on any desired spot by adjusting the relative phases and amplitudes of the different transducers in the array, which then controls the deflection of the beam to the desired spot), said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone (“the cine imaging optionally begins before the stimulation is applied, and continues [automatically] while the stimulation is applied and for a given period afterwards. Even if the same transducers are used for imaging and stimulation, the cine imaging optionally begins before the stimulation, and is briefly interrupted while the transducers are used for stimulation, and resumed afterwards [automated process]. Optionally the cine image or a still image is precisely synchronized with the ultrasound stimulation, and is used to detect the short-term mechanical response of the heart tissue to the ultrasound stimulation, which may provide more information about the exact location of the ultrasound stimulation” [0131] and “the region for mapping is optionally chosen by the operator as a range of myocardial coordinates, defined in relation to the heart tissue, i.e. a given point on the heart has constant myocardial coordinates even while its absolute position [new position] is changing because the heart is beating.” [0128]);
performing an active monitoring in real time (“the location and orientation of the heart, or a particular point on the heart, are tracked in real time while ultrasound is used to stimulate the heart. Such tracking makes it possible to repeatedly focus ultrasound on the same spot in the heart, or to successively focus ultrasound on two or more spots with known relative positions” [0007] and “FIG. 4 is a flowchart showing how cardiac tissue is destroyed, while the effects are monitored” [0114]):
of a tissue deformation after each pulse comprised in a predefined range of values from of values (“The power and duration of the pulse are optionally chosen [predefined range of values] so that it destroys a small amount of tissue, but not enough to do serious damage to the heart if the energy was not focused in exactly the right spot. In 310, the heart is imaged again [by the MRI], and the image is examined (312) to verify the destruction of tissue at the intended] spot…If the imaging [by the MRI] and stimulation test reveal that the goal was accomplished (316), the procedure ends (318)…If the procedure is proceeding as planned but the work on that spot is done, then the next spot is chosen, and the power level may be adjusted (322), and the procedure returns to 302” [0144]) from a single MRI imaging system (“the imaging system, is used to measure the strength and regularity of the heartbeat, to assess the efficacy of a given sequence for pacemaking, and the sequence is compared to other sequence” [0143], “the imaging system comprises a magnetic resonance imaging system” [0064]), of a synchronisation parameter to ensure that the beam of focussed ultrasound pulses is synchronised with the rhythm of the electrocardiogram (“c) evaluating a change in cardiac synchronization of the patient associated with the test sequence; d) choosing a stimulation sequence for a pacemaker, based at least partly on the change in cardiac synchronization that the test sequence produces” [0096-0097]); and
the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold (“the range [predefined settings incorporating a destruction threshold] of ultrasound power levels is optionally chosen. This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [configured to be below] that the tissue could be damaged by heating or cavitation” [0128]), does not explicitly disclose the measured displacements as disclosed by Adam as being linked to respiratory movements of the heart and contraction movements of the heart.
However, in the same field of endeavor, Wang discloses obtaining displacement measurements by respiratory movements of the heart and contraction movements of the heart (See FIG, 8, step 808, “The displacement vector from the k-space phase data is then determined (step 808). The rotation angle, scaling factors, and displacement vector of general motion of a heart is determined as follows. Let x be the position vector (x, y, Z).sup.T, D.sub.r the displacement vector associated with respiration, and the dilation/contraction along the xyz axis as a.sub.x, a.sub.y, a.sub.z. The respiratory motion component can be expressed in a matrix form: 10 x'=(axO000ay000az)(x-Dr) Cr(x-Dr)(7)... Cardiac motion can be expressed conveniently in a coordinate system XYZ, with Z the long axis of the heart and XZ in the septum plane. The transformation from the xyz coordinate system to the XYZ coordinate system consists of 1) rotating about the x-axis until the z-axis becomes the Z-axis and 2) rotating about the Z-axis until the x-axis gets to the septum (XZ) plane.”; “Respiratory and coronary motion detection obtained with the method of the present invention...using a 1.5T MR system... The coronary motion was sampled immediately after arrival of the ECG signal” [0090]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Adam the displacement measurements being obtained by both respiratory movements of the heart and contraction movements of the heart as taught by Wang in order to detect the respiratory motion of the heart directly and identify the optimal delay time and the rest period within the cardiac cycle and to minimize both respiratory and cardiac motion artifacts ([0093] of Wang), when considering the calculation of the displacement measurement in Wang, as it is understood in the art that while a motion resulting from a heart is more complicated in a moving way than that resulting from a respiration, the motion resulting from the heart can be assumed to be a motion in one direction because it moves so as to be propagated, making the heart an origin thereof in order to detect and calculate a displacement parameter (see [0034] of Azuma). 
Modified Adam does not explicitly disclose the monitoring of a temperature through the acquisition of image(s) from by imaging system in the focussed zone not exceeding a predetermined threshold and performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system.
However, in the same field of endeavor, Han teaches monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold (“the imaging device or the MRI device 131 provides temperature information 144 to the temperature analyzing module 138. The temperature analyzing module 138 may compare the measured temperature 144 with predefined temperature criteria (for example, a temperature threshold). If the measured temperature 144 is greater than a predefined upper temperature threshold, it is determined that the target site 204 is over heated. In this case, the temperature analyzing module 138 may send control signal 146 to instruct the focused energy delivering device 136 to reduce the intensity of the focused energy being delivered to the target site 204. If the measured temperature 144 is less than a predefined lower temperature threshold, it is determined that the target site 204 is under heated. In this case, the temperature analyzing module 138 may send control signals 146 to instruct the focused energy delivering device 136 to increase the intensity of the focused energy or extend time duration of the focused energy being delivered to the target site 204” [0034]) and;
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024), wherein preforming the dynamic control (“an optimized focused energy pathway can be planned or edited by taking into consideration critical structures” [0041]) includes dynamic control ([0021] monitoring is done in real-time so that effective treatment is provided by reducing or avoiding over-treatment or under-treatment of site of origin of the arrhythmia through the real-time/dynamic feedback enabling the effective control of the treatment procedure) of a position of the focussed zone on a position of the targeted zone by a positioning system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to reconstruct the three-dimensional anatomical models of the torso and heart. Further in some embodiments, the position of the electrodes that are placed on the body surface of the human body can be determined by the image scan. Based on the three-dimensional torso and heart anatomical models, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and origin electrical activity site within the heart can be obtained” [0038] and “At block 3012, the site of origin of the arrhythmias is determined or identified [position in the target zone]. More specifically, a determination is made to ascertain the locations of the arrhythmia by comparing the calculated electrical activity throughout the three-dimensional volume of the heart with pre-obtained healthy heart electrical activity. By making the comparisons, the site of origin of the arrhythmia, for example, an abnormal electrical activity excitation site [a position of the focussed zone] or an abnormal electrical conduction path [a position of the focussed zone] in the heart, can be identified” [0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Adam, as modified Adam discloses the similar methods have been used for non-invasive mechanical stimulation of the heart and renal system, and any other excitable tissue, affecting inner cellular structures and membrane properties ([0002] and [0005]), by monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold and a means for performing the dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system and the preforming of the dynamic control of a position of the focussed zone being on a position of the targeted zone by a positioning system as taught by Han in order to reducing the focused energy delivery time when the monitored or acquired temperature exceeds the predetermined temperature threshold value ([0045] of Han).  
Modified Adam, in view of Han, discloses the delivery duration of the at least one pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045] of Han), does not explicitly disclose the monitoring of the tissue deformation by the single MRI imaging system to ensure said deformation is less than a mechanical damage threshold
However, in the same field of endeavor, Mougenot teaches monitoring by the single MRI imaging system (page 603, right column, third paragraph the method was tested in vitro and in vivo using an in-house-designed HIFU phased-array system integrated into a clinical 1.5T MRI system) ensures said deformation is less than a mechanical damage threshold (page 606, right column, fourth paragraph the acoustical power was limited in order to stay below the cavitation/mechanical damage threshold).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam and Han with ensuring said deformation is less than a mechanical damage threshold as taught by Mougenot in order to avoid sonication with a very high-power intensity that could potentially producing cavitation effects (page 606, right column, fourth paragraph of Mougenot).
Regarding claim 14, modified Adam substantially discloses all the limitations of the claimed invention, specifically; modified Adam discloses wherein the amplitude of the pulses is configured such that the acoustic pressure applied in the focussed zone is comprised in a second range of pressures of 2-8 MPa (“Focused spots with dimensions greater or smaller than these values, for example 0.5 mm to 4 mm in diameter and 2 mm to 10 mm in length, are also optionally used. Peak acoustic pressures are typically 2 to 4 MPa” [0115]), for pulse durations comprised in a second range of durations [1 ms-50 ms] (“and pulse lengths [of the second range] are typically 1 to 10 milliseconds long” [0115]) said generated pulses causing an electrical stimulation (“A phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 in the wall of the heart, stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20” [0115]) while maintaining a threshold of mechanical deformation of the cardiac tissue less than a threshold value (“This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [exceeding threshold] that the tissue could be damaged by heating or cavitation” [0128] and “data on the induced action potentials from the electrocardiograph, and/or imaging data on the mechanical response to ultrasound stimulation, are used to control the power level [based on information, preventing exceeding the threshold] of the ultrasound transducers using feedback in real time” [0139]), said threshold value being calculated from a parameter corresponding to a given proportion of a contraction or a relaxation or an elasticity of the tissue (“the mechanical response [parameter used to calculate threshold value] to the action potential is found automatically by using image analysis software to measure changes in wall thickness [change is indication of contraction or relaxation]” [0009]).
Regarding claim 16, modified Adam, in view of Han, substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein an additional monitoring of zones neighbouring the focussed zone is carried out (“during the process of focused energy delivery to the target site [focussed zone], various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas [zones] surrounding [neighbouring] the target site can be non-invasively monitored” [0016]), said additional monitoring including the measurement of at least one of the following parameters in real time (“...in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]) selected from the group consisting of: 
a tissue deformation in at least one zone neighbouring the focussed zone in response to at least one pulse of the focussed beam (“during the process of focused energy delivery to the target site…parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]).
Regarding claim 17, Adam discloses an ultrasound cardiac stimulation system comprising:
a measuring system configured to measure an electrical activity representing data of a heart to acquire an electrocardiogram (“the electrocardiograph, and/or the imaging system, is used to measure the strength and regularity of the heartbeat, to assess the efficacy of a given sequence for pacemaking, and the sequence is compared to other sequences” [0143]);
a means for generating a beam of focussed ultrasound signals in a targeted zone (“a phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 in the wall of the heart” [0115]), said signals being calibrated so as to generate an electrical stimulation in a zone of the heart (“a calibration mode of the controller, wherein the controller, when it is in the calibration mode, calibrates the ultrasound power transmitted to the heart by the ultrasound array, by comparing a physiological response induced by the ultrasound array to a physiological response induced by the catheter” [0068]), synchronised with a first selected time of the electrocardiogram (“The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information) or using an analysis of a series of images” [0009]), and corresponding to a pulse of which the duration is less than 80 ms (“pulse lengths are typically 1 to 10 milliseconds long” [0115]);
a means for locating the targeted zone (“An imaging system 22 is used to determine the position and orientation of the heart” [0117]) coupled to a means for positioning the means for generating a focussed beam (“transducer array 14 is rigidly connected to imaging system 22, so that they always have the same relative position and orientation” [0118]) so as to control said beam of focussed ultrasound signals in the targeted zone (“so that ultrasound energy can be accurately focused on a desired spot on the heart by transducer array 14” [0117]); said means for locating the targeted zone being synchronised with the means for generating the beam of focussed signals (“the imager is closely synchronized with the stimulating ultrasound” [0009]);
a single monitoring means capable of following in real time (“data on the induced action potentials from the imaging data on the mechanical response to ultrasound stimulation, are used to control the power level of the ultrasound transducers using feedback in real time” [0139]), said monitoring means taking measurements in synchronisation with the rhythm of the electrocardiogram (“the imager is closely synchronized with the stimulating ultrasound, which may make it easier to detect the short-term mechanical response of the heart tissue to the ultrasound. It may also be possible to detect the motion of the heart wall due to the pressure of the ultrasound. In operation, the imager can detect the exact location of excitation (even if the aiming is not precise), for example, by detecting non-linear effects at the location. In addition, the imager can capture a development of mechanical response to the excitation, over a period of time, due to the action potential. Further, this detected response may be synchronized with a measurement of electrical activity from outside the body (e.g., using a high resolution ECG)” [0009]) and being a single MRI imaging system (“the imaging system comprises a magnetic resonance imaging system” [0064]); and
the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold (“The power and duration of the pulse are optionally chosen so that it destroys a small amount of tissue, but not enough to do serious damage to the heart if the energy was not focused in exactly the right spot” [0144] and also see “the range [predefined settings incorporating a destruction threshold] of ultrasound power levels is optionally chosen. This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [configured to be below] that the tissue could be damaged by heating or cavitation” [0128]); and
a control means (see 24 in FIG. 1) for controlling (“The steps shown in the flowchart in FIG. 2 are optionally performed by a controller, for example a computer with an interface to the human operator” [0128]) a position of a focussed zone of the beam on the position of the targeted zone calculated in real time (“the image processing software determines the position of one or more locations on the heart in real time during a cardiac cycle” [0066]) by a positioning system (“In 102 and 104, the myocardial coordinates of the spot to be stimulated are set at the first point on the grid to be mapped, and the power is set at the bottom of the range. In 105, the controller waits for the desired phase in the cardiac cycle, using electrocardiograph data, for example, to determine at what time the desired phase occurs. In 106, a quick image, which need not have high resolution, is made of the heart, in order to locate the absolute position (relative to the transducers) of the spot to be stimulated. Making an error in location of the focused spot is potentially dangerous, since a high power ultrasound pulse intended for an insensitive spot could be focused by mistake on a very sensitive area and induce fibrillation. In 108 and 110, the image made in 106 is used to determine the orientation and location of the heart, and this information is used to convert the myocardial coordinates of the point being stimulated to thoracic coordinates, defined relative to the chest cavity (and hence to the transducers, which are optionally pressed against the outside of the chest)” [0129] and “In 112, the stimulating ultrasound energy is focused on the desired spot on the heart. As described above in the description of FIG. 1, this is optionally done by first using a computer to calculate the phases and amplitudes of the transducers in the array, needed to focus ultrasound energy on the desired spot. In 114, a cine (moving) image is optionally made of the heart, in order to assess the mechanical response of the heart, if any, to the stimulation. Optionally, instead of storing the entire cine image, the image is processed to track only a limited set of points on the heart, sufficient to characterize the mechanical response of the heart, and only these results are stored. If the imaging system does not use the transducers used for stimulation, then the cine imaging optionally begins before the stimulation is applied, and continues while the stimulation is applied and for a given period afterwards” [0131]), the contraction movements of the heart being measured by the positioning system in a reference frame linked to the phased array ([0006], [0013], [0064], [0117] images showing the mechanical response of the heart, including systolic and diastolic left ventricular volume and ejection fraction, which is understood in the art to be contractile movements. The images are acquired from the MRI imaging system, or any other medical imaging system known to the art.) and wherein a compensation parameter is deduced from measurements of said displacements to calculate a new position of the targeted zone (“by first using a computer to calculate the phases and amplitudes of the transducers in the array [phased array], needed to focus ultrasound energy on the desired spot. In 114, a cine (moving) image is optionally made of the heart, in order to assess the mechanical response [compensation parameter] of the heart, if any, to the stimulation. Optionally, instead of storing the entire cine image, the image is processed to track only a limited set of points on the heart, sufficient to characterize the mechanical response of the heart, and only these results are stored” [0131]) and control deflection of the first beam ([0115] the ultrasound can generally be focused on any desired spot by adjusting the relative phases and amplitudes of the different transducers in the array, which then controls the deflection of the beam to the desired spot), said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone (“the cine imaging optionally begins before the stimulation is applied, and continues [automatically] while the stimulation is applied and for a given period afterwards. Even if the same transducers are used for imaging and stimulation, the cine imaging optionally begins before the stimulation, and is briefly interrupted while the transducers are used for stimulation, and resumed afterwards [automated process]. Optionally the cine image or a still image is precisely synchronized with the ultrasound stimulation, and is used to detect the short-term mechanical response of the heart tissue to the ultrasound stimulation, which may provide more information about the exact location of the ultrasound stimulation” [0131] and “the region for mapping is optionally chosen by the operator as a range of myocardial coordinates, defined in relation to the heart tissue, i.e. a given point on the heart has constant myocardial coordinates even while its absolute position [new position] is changing because the heart is beating.” [0128]); but does not explicitly disclose the measured displacements as disclosed by Adam as being linked to respiratory movements of the heart and contraction movements of the heart.
However, in the same field of endeavor, Wang discloses obtaining displacement measurements by respiratory movements of the heart and contraction movements of the heart (See FIG, 8, step 808, “The displacement vector from the k-space phase data is then determined (step 808). The rotation angle, scaling factors, and displacement vector of general motion of a heart is determined as follows. Let x be the position vector (x, y, Z).sup.T, D.sub.r the displacement vector associated with respiration, and the dilation/contraction along the xyz axis as a.sub.x, a.sub.y, a.sub.z. The respiratory motion component can be expressed in a matrix form: 10 x'=(axO000ay000az)(x-Dr) Cr(x-Dr)(7)... Cardiac motion can be expressed conveniently in a coordinate system XYZ, with Z the long axis of the heart and XZ in the septum plane. The transformation from the xyz coordinate system to the XYZ coordinate system consists of 1) rotating about the x-axis until the z-axis becomes the Z-axis and 2) rotating about the Z-axis until the x-axis gets to the septum (XZ) plane.”; “Respiratory and coronary motion detection obtained with the method of the present invention...using a 1.5T MR system... The coronary motion was sampled immediately after arrival of the ECG signal” [0090]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Adam the displacement measurements being obtained by both respiratory movements of the heart and contraction movements of the heart as taught by Wang in order to detect the respiratory motion of the heart directly and identify the optimal delay time and the rest period within the cardiac cycle and to minimize both respiratory and cardiac motion artifacts ([0093] of Wang), when considering the calculation of the displacement measurement in Wang, as it is understood in the art that while a motion resulting from a heart is more complicated in a moving way than that resulting from a respiration, the motion resulting from the heart can be assumed to be a motion in one direction because it moves so as to be propagated, making the heart an origin thereof in order to detect and calculate a displacement parameter (see [0034] of Azuma). 
Modified Adam, in view of Wang, does not explicitly disclose the active monitoring in real time of a temperature in the focussed zone of the acquisition of image(s) from single MRI imaging system not exceeding a predetermined threshold, and does not explicitly disclose the control means as disclosed by Wang as being a means performing a dynamic control of the phased array as a function of the temperature, and wherein preforming the dynamic control of a position of the focussed zone on a position of the targeted zone by a positioning system.
However, in the same field of endeavor, Han teaches actively monitoring in real time ([0024] the single MRI device monitors in real-time the target sites receiving focused energy, the [0018] connection of the circuitry is active for the MRI providing the monitoring) a temperature (“an imaging device 131 such as an MRI device is used for acquiring the temperature information of the target site. The MRI device 132 can use a separate scanning sequence to provide temperature information of the target site” [0043]) in the focussed zone from an acquisition of image(s) from a single MRI imaging system not exceeding a predetermined threshold (“the predetermined criteria include a predetermined temperature threshold value. In some embodiments, the temperature is desired to be maintained at a specific temperature value. Thus, if the monitored temperature is too high or too low, adjustments should be made to bring the temperature back to the predetermined temperature threshold value” [0044]);
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024), wherein preforming the dynamic control (“an optimized focused energy pathway can be planned or edited by taking into consideration critical structures” [0041]) includes dynamic control ([0021] monitoring is done in real-time so that effective treatment is provided by reducing or avoiding over-treatment or under-treatment of site of origin of the arrhythmia through the real-time/dynamic feedback enabling the effective control of the treatment procedure) of a position of the focussed zone on a position of the targeted zone by a positioning system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to reconstruct the three-dimensional anatomical models of the torso and heart. Further in some embodiments, the position of the electrodes that are placed on the body surface of the human body can be determined by the image scan. Based on the three-dimensional torso and heart anatomical models, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and origin electrical activity site within the heart can be obtained” [0038] and “At block 3012, the site of origin of the arrhythmias is determined or identified [position in the target zone]. More specifically, a determination is made to ascertain the locations of the arrhythmia by comparing the calculated electrical activity throughout the three-dimensional volume of the heart with pre-obtained healthy heart electrical activity. By making the comparisons, the site of origin of the arrhythmia, for example, an abnormal electrical activity excitation site [a position of the focussed zone] or an abnormal electrical conduction path [a position of the focussed zone] in the heart, can be identified” [0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Adam, as modified Adam discloses the similar methods have been used for non-invasive mechanical stimulation of the heart and renal system, and any other excitable tissue, affecting inner cellular structures and membrane properties ([0002] and [0005]), by monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold and a means for performing the dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system and the preforming of the dynamic control of a position of the focussed zone being on a position of the targeted zone by a positioning system as taught by Han in order to reducing the focused energy delivery time when the monitored or acquired temperature exceeds the predetermined temperature threshold value ([0045] of Han).  
Modified Adam, in view of Han, discloses the delivery duration of the at least one pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045] of Han), does not explicitly disclose the monitoring of the tissue deformation by the single MRI imaging system to ensure said deformation is less than a mechanical damage threshold.
However, in the same field of endeavor, Mougenot teaches monitoring by the single MRI imaging system (page 603, right column, third paragraph the method was tested in vitro and in vivo using an in-house-designed HIFU phased-array system integrated into a clinical 1.5T MRI system) ensures said deformation is less than a mechanical damage threshold (page 606, right column, fourth paragraph the acoustical power was limited in order to stay below the cavitation/mechanical damage threshold).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam and Han with ensuring said deformation is less than a mechanical damage threshold as taught by Mougenot in order to avoid sonication with a very high power intensity that could potentially producing cavitation effects (page 606, right column, fourth paragraph of Mougenot).
Regarding claim 18, modified Adam, substantially discloses all the limitations of the claimed invention, specifically, Adam discloses further comprising an ultrasound device for detecting a level of cavitation near to the focussed zone (see FIG. 4) to measure using an ultrasound wave sensor (“there are sensors which determine the relative position and orientation of the imaging system and the ultrasound source” [0055] and “ultrasound stimulation can be used to monitor the killing of cardiac tissue by other means known to the art, such as laser light, radio waves, or ultrasound waves brought to the heart by a cardiac catheter” [0145]), the reflected waves emitted by the means for generating a beam of ultrasound signals (“The ultrasonic energy reflected back to the transducer array 111 from the subject under study” [0030]), and specifically, Han discloses the level of cavitation (“The delivered HIFU energy creates a temperature increase at the target arrhythmia site and results in the ablation of the arrhythmias through thermal effects or cavitation effects” [0041]) being compared with a predefined damage threshold (“The temperature analyzing module 138 may compare the measured temperature 144 with predefined temperature criteria (for example, a temperature [damage] threshold). If the measured temperature 144 is greater than a predefined upper temperature threshold, it is determined that the target site 204 is over heated” [0034]).
Regarding claim 19, Adam, in view of Han and, substantially discloses all the limitations of the claimed invention, specifically, Han discloses wherein the positioning means and the means for monitoring the temperature (“As illustrated in FIG. 3, the imaging device 131 can be further configured to perform a particular image scan to obtain temperature information of the target site 204 receiving the focused energy. In an embodiment, the imaging device 131 is an MRI device which can use a separate scanning sequence to provide temperature information of the target site 204” [0034]) are the single MRI imaging system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to reconstruct the three-dimensional anatomical models of the torso and heart. Further in some embodiments, the position of the electrodes that are placed on the body surface of the human body can be determined by the image scan. Based on the three-dimensional torso and heart anatomical models, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and origin electrical activity site within the heart can be obtained” [0038] and “At block 3012, the site of origin of the arrhythmias is determined or identified [position in the target zone]. More specifically, a determination is made to ascertain the locations of the arrhythmia by comparing the calculated electrical activity throughout the three-dimensional volume of the heart with pre-obtained healthy heart electrical activity. By making the comparisons, the site of origin of the arrhythmia, for example, an abnormal electrical activity excitation site [a position of the focussed zone] or an abnormal electrical conduction path [a position of the focussed zone] in the heart, can be identified” [0040]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Han and Mougenot, as applied to claim 13 above, further in view of Maxwell et al. (US20090177085, hereafter “Maxwell”) and Dick et al. (US20120089132, hereafter “Dick”).
Regarding claim 15, Adam, in view of Han and Mougenot, substantially discloses all the limitations of the claimed invention, specifically; Han discloses monitoring the temperature locally in the targeted zone (“during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site [zone] or areas surrounding [locally] the target site [zone] can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]);
and specifically, Adam discloses said generated pulses causing an electrical stimulation in the cardiac tissues while maintaining locally in the targeted zone a temperature threshold below a temperature threshold (“the controller controls [maintains] the ultrasound source to direct ultrasound energy to a designated location [locally in the target zone], and the point of highest power flux density falls within an axial precision of 3 mm of said designated location” [0028] and “This range starts at a level well below [temperature changes elicited as a result are below threshold] the power that would be needed to induce an action potential in normal tissue [cardiac], and ends at a level [threshold] above the power [causing electrical stimulation] that would be needed to induce an action potential [response to stimulation] in normal tissue [cardiac tissue with the targeted zone], but optionally not at such a high level [exceeding threshold] that the tissue [locally in the targeted zine] could be damaged by heating or cavitation” [0128] and “data on the induced action potentials from the electrocardiograph, and/or imaging data on the mechanical response to ultrasound stimulation, are used to control the power level [based on information, preventing exceeding the threshold] of the ultrasound transducers using feedback in real time” [0139]);
Adam, in view of Han, does not explicitly disclose  wherein the amplitude of the pulses is configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures of 6-12 MPa for pulse durations comprised in a third range of durations 50 μs-1 ms.
However, in solving the same problem, Maxwell teaches wherein the amplitude of the pulses is configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures of 6-12 MPa (“Ultrasound was applied to clots at different peak negative pressures of…6, 8, 10, and 12 MPa” [0068]) 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Adam with the amplitude of the pulses being configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures being between 6-12 MPa as taught by Maxwell to provide for a method that would allow for monitoring treatment and receiving feedback during the procedure would inform a clinician whether the procedure is progressing adequately according to plan and when it can be ended ([0014] of Maxwell). 
Adam, in view of Han and Maxwell, does not explicitly disclose pulse durations comprised in a third range of durations 50 μs-1 ms.
However, in solving the same problem, Dick teaches pulse durations comprised in a third range of durations 50 μs-1 ms (“emits said energy essentially as single pulse… is usually in the range of 50 μs to 1 ms” [0021]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam, Han, Mougenot, and Maxwell with pulse durations comprising in a third range of durations of 50 μs-1 ms as taught by Dick to provide for a method that allows controlling ultrasound treatment with predetermined pulse intervals ([0002] of Dick).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Adam, Wang, Azuma, and Mougenot, as applied to claim 1 above, further in view of Acker et al. (US6508774, hereafter “Acker”).
Regarding claim 23, modified Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically, Adam discloses further comprising 
measuring a tissue deformation to determine a measured tissue deformation and comparing the measured tissue deformation with a second threshold (“This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [exceeding threshold] that the tissue could be damaged by heating or cavitation” [0128] and “data on the induced action potentials from the electrocardiograph, and/or imaging data on the mechanical response to ultrasound stimulation, are used to control the power level [based on information, preventing exceeding the threshold] of the ultrasound transducers using feedback in real time” [0139]), and 
while modified Han discloses the delivered HIFU energy creates a temperature increase at the target arrhythmia site and results in the ablation of the arrhythmias through the effects of cavitation due to tissue having been thermally heated (see [0041]), and by measuring temperature the target site, the measured temperature can be compared with predefined temperature threshold and if the measured temperature is greater than a predefined upper temperature threshold which is indicative of the tissue being overheated and thus cavitation may occur, and in response to such a determination, a control signal instruct the ultrasonic device to reduce the intensity of the focused energy being delivered to the target site to stop overheating the tissue (see [0034], [0045]) so that unintended damage to the critical structures can be avoided (see [0041], [0043]); modified Han does not explicitly disclose measuring a level of cavitation in or near to the focussed zone to determine a measured level of cavitation and comparing said measured level of cavitation with a first threshold; cutting off the first beam of focussed ultrasound signals when the first threshold, or the second threshold, or both the first and second thresholds, are exceeded.
However, in the same field of endeavor, Acker teaches measuring a level of cavitation in or near to the focussed zone to determine a measured level of cavitation and comparing said measured level of cavitation with a first threshold (column 4, lines 5-11 describes measuring the increase in amplitude of detected echoes or noise to determine when cavitation occurs, the detected signal being the echoes or noise are then compared to a threshold); and 
cutting off the first beam of focussed ultrasound signals when* the first threshold is exceeded (column 4, lines 5-11 & column 5, lines 25-29 the feedback signal indicating cavitation can be issued whenever the amplitude of the detected signal exceeds the threshold so as terminate the therapeutic ultrasonic waves in response to the feedback signal).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Han with measuring a level of cavitation in or near to the focussed zone to determine a measured level of cavitation and comparing said measured level of cavitation with a first threshold and cutting off the first beam of focussed ultrasound signals when the first threshold is exceeded as taught by Acker in order to avoid unwanted and unpredictable forms of tissue damage caused by cavitation (columns 1-2, lines 65-66 & 1-2 of Acker).
*the limitation has been interpreted in the alternative, requiring cutting off the first beam of focussed ultrasound signals when the first threshold is exceeded, or requiring cutting off the first beam of focussed ultrasound signals when the second threshold is exceeded, or requiring cutting off the first beam of focussed ultrasound signals when the first threshold and the second are both exceeded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793